Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 21, 1989, convicting him of murder in the second degree (two counts), and criminal possession of a weapon (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention that the statements he made to law enforcement officials should have been suppressed because they were obtained in violation of his right to counsel. However, a reversal of his conviction is not warranted because the error was harmless beyond a reasonable doubt in light of the overwhelming evidence of the defendant’s guilt (see generally, Arizona v Fulminante, 499 US —, 111 S Ct 1246; see also, People v Santiago, 174 AD2d 764; People v Selby, 171 AD2d 821).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05) or without merit. Thompson, J. P., Kunzeman, Eiber and Miller, JJ., concur.